 WBALDIVISION-THE HEARSTCORPORATION501The Petitioner also excepts to the manner in which the RegionalDirector conducted his investigation. It contends that "the interviewof employees on company premises could not result in a complete andadequate investigation."We do not agree. The interviewing of em-ployees on the Employer's premises does not create such a coercive at-mosphere as to render the investigation unreliable when there is noshowing that a representative of the Employer was present during theinterviews?In view of the foregoing, we overrule the Petitioner's objections.8As the Petitioner failed to receive a majority of the valid ballots cast,we shall certify the results of the election.[The Board certified that a majority of the valid ballots was notcast for General Drivers, Salesmen & Warehousemen's Local 984, In-ternational Brotherhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, AFL-CIO, and that this Union is not the exclu-sive representative of the employees at the Memphis, Tennessee, plantof Malone & Hyde, Inc., in this unit.]7 National Petro-Chemicals Corporation,107 NLRB 1610, 1611.8 Other conduct objected to by the Petitioner concerned the holding of two picnics,although no picnics for employees had been held in the past.The Regional Director'sinvestigation disclosed that the Employer's decision to hold the picnics was made, theemployees were aware of the decision,the dates were set, and a bulletin concerning oneof the picnics was distributed prior to the filing of the petition and execution of the con-sent election agreement herein.Nor was there disclosed any unusual circumstances inthe conduct of the picnics or any evidence of objectionable conduct on the part of theEmployer at the picnics.Accordingly, the Regional Director, relying onF.W. WoolworthOo., 109 NLRB 1446, found that the circumstances were not of such nature as to inter-ferewith the employees'freedom of choice.The Petitioner filed no exception to thisfinding.WBALDivision-The Hearst CorporationandInternational Alli-ance of Theatrical Stage Employes and Moving Picture MachineOperators of the United States and Canada,AFL-CIO, andBrotherhood of Painters,Decorators&Paperhangers of Amer-ica,AFL-CIO,Petitioners.Cases Nos. 5-RC-1806 and 5-RC-1878.February 20,1956SUPPLEMENTAL DECISION AND ORDERPursuant to a petition in Case No. 5-RC-1806, filed by InternationalAlliance of Theatrical Stage Employes and Moving Picture MachineOperators of the United States and Canada, AFL-CIO, herein calledIATSE, the Board on November 30, 1955, issued a Decision and Direc-tion of Election (not reported in printed volumes of Board Decisionsand Orders) wherein it found appropriate a unit of floor directors andartists in the program department at the Employer's television station,WBAL-TV. On December 27, 1955, the Brotherhood of Painters,115 NLRB No. 83. 502DECISIONSOF NATIONAL LABOR RELATIONS BOARDDecorators & Paperhangers of America, AFL-CIO, herein called thePainters,which hadnot beenserved with notice of Case No. 5-RC-1806, movedto intervene in that proceeding and at the same time fileda petitionin Case No. 5-RC-1878,seeking aunit of artists in the pro-gram department.Thereupon an election which hadbeenscheduledin CaseNo. 5-RC-1806, was postponed, and a hearing was held uponthe Painters' petition before Louis S. Wallerstein,a hearing officerof the Board. The hearingofficer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.By stipulationof the Employer and the Painters the record in Case No. 5-RC-1806was madea part of the record in Case No. 5-RC-1878.Inasmuchas the Painters has made an appropriate showing of interest amongthe artists involved in Case No. 5-RC-1806, we grant its motion tointervene in thatcase.'IATSE, which did not desire the inclusion ofartists in the unit it petitioned for, did not appear or seek to intervenein Case No. 5-RC-1878 though served with notice of the hearing. Fordecisional purposes the Board hereby consolidates Cases Nos. 5-RC-1806 and 5-RC-1878.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Leedom and Members Peterson and Rodgers].We consider now the Painters' request for a separate unit of artists.The Painters contends that such a unit is an appropriate craft unitand, in support of its contention, offered testimony that its trainingperiod for artists, letterers, and designers is generally 4 years, with2 years of training in a shop after the apprenticeship is served.ThePainters' witness was not prepared, however, to testify specificallyconcerning the artists employed by the Employer, and the record con-tainsno evidence as to their previous education, training, experience,or qualifications.As indicated in the Board's original decision in this matter, theEmployer's artistsare apart of the production department,a majorsubdivision of the program department which also includes filmeditors, directors, and the traffic department and is headed by a man-ager.The production department is directly supervised by a produc-tion supervisor and employs 2 artists, 8 floor directors, and 2 porters.The artists design and/or lay out sets, back drops, scenery, andletter-artwork for programs, station breaks, and commercial andpublic serviceannouncements.They use initiative and imaginationin such duties and work under the supervision of the production su-pervisor. -Because of the crowded conditions at the studio, it wasnecessary to move the art department into a building a block fromthe-television station.However, thereis a smallsemiart studio- lo=1 SeeFord MotorCompany,100 NLRB 813. WBAL DIVISION-THE HEARST CORPORATION -503cated -at the station. - Scenic painting and large props are painted inthe building away from the, station; the Emboss-o-graph, a letteringmachine, is located in the small studio room adjacent to the officeof the production supervisor.Both of the artists do scenic paintingand show card lettering: 80 percent of the work-of one artist consistsof scenic painting, and 20, percent lettering; while the other artistdoes 90,percent lettering (60 percent on the Emboss-o-graph) and10 percent scenic painting.The ' artists work' alternate shifts, onefrom 9 a. m. to 5 p. m. and the other from 5 to 9: 30 or 10 p. m.,.depending on the amount of work to be completed that day. Usually-on Saturdays, one of the artists performs some work normally doneby a floor director, pulling cards for a quiz show and setting andstriking shows.In addition to the two artists, a program supervisor does a greatdeal of scenic work.He uses the floor directors in the production-department for the bulk of the painting, telling them where and whatto do.Occasionally, floor directors assist the two artists in painting,usually applying paint over large areas. In such cases, the artist-would instruct the floor director and such painting would not be deli-cate work.Floor directors also make show cards, which they usuallyprepare in the art studio away from the station, and use the Emboss-o-graph, which is used by one of the artists for about 60 percentof the lettering work he does.The production supervisor testified that if a floor director showedartistic talent, he would try to let the floor director do some painting,designing, etc., in order to utilize this talent to the best advantage.One instance was recalled where a floor director became a directorand then moved on to become art director at the studio.Although artists are paid a weekly salary and floor directors bythe hour, their fringe benefits are the same.Artists receive 2 weeks'vacation with the 5 regular holidays since it is not necessary that theywork on holidays, but, as floor directors must work on holidays, theyreceive 3 weeks' vacation.In view of the above facts, we find that the record fails to establishthat the artists are a craft group entitled to separate representationapart from the floor directors?We shall, therefore, dismiss the pe-tition in Case No. 5-RC-1878 and reaffirm our prior decision in CaseNo. 5-RC-1806 directing an election in the following unit :All employees in the production subdivision of the program de-partment 9 at the Employer's television station, WBAL-TV, Balti-a SeeReynolds Metals Company,108 NLRB821, andAmerican Potash & Chemical Cor-poration,107 NLRB 1418, as to the Board's standards for establishing craft units.aWe change the term "property division"used in the unit description of our originaldecision to "production subdivision"as the latter term appears to conform to the Em-ployer's organizational description. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDmore, Maryland, including floor directors and artists, but excludingporters, guards, professional employees, and supervisors as defined inthe Act.If the Painters desires to participate in an election in this unit, itmay have its name placed on the ballot by so requesting the RegionalDirector within 5 days from date of this decision.[The Board dismissed the petition in Case No. 5-RC-1878.]Hughes Aircraft Company1andUnited Association of Journey-men and Apprentices of the Plumbing and Pipefitting Industryof United States and Canada,Local 545,2 PetitionerandUnitedAssociation of Journeymen and Apprentices of the Plumbingand Pipefitting Industry of United States and Canada, Refrig-eration Fitters Branch,Local 2501 and Sheet Metal WorkersInternational Association,Local Union No.170, Joint Petition-ersandLocals 250 and 545, and Sheet Metal Workers Interna-tionalAssociation,Local UnionNo. 170,'Joint Petitioners.CasesNos. 21-RC-4103, 21-RC-4098, and 21-RC-411E.Febru-ary 20,1956DECISION, ORDER, AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was held beforeBen Grodsky, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section (9)(c) (1) and Section 2 (6) and (7) of the Act.5I The Employer's name appears as amended at the hearing.2 Hereinafter called Local 545aHereinafter called Local 250.aHereinafter called the Sheet Metal Workers.The hearing officer allowed the SheetMetalWorkers to join Local 250 and Local 545 as Joint Petitioners in Cases Nos.21-RC-4098 and 21-RC-4112The Intervenor,Aircraft Industrial Workers Local 1553,AFL-CIO, questioned the sufficiency of the Sheet Metal Workers' showing of interest andmoved to dismiss the petitions on that ground.As a labor organization's showing ofinterest is an administrative matter to be determined solely by the Board,the motion todismiss is deniedGeneral Electric Company,Distribution Transformer Department,110NLRB 992Moreover,we are administratively satisfied that the Sheet Metal Workers'showing of interest was adequate.6 At the hearing the Intervenor contended that its November 9, 1953,collective-bargain-ing contract with the Employer,covering the Culver City and Los Angeles Airport site115 NLRB No. 77.